Case 2:20-cv-00908-JLB-MRM Document 32 Filed 01/25/21 Page 1 of 2 PageID 163




                          UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF FLORIDA
                              FORT MYERS DIVISION

ASHLEY PHILLIPS, MARIA NEGRETE,
TAJA JONES, and ERIN RYAN,

            Plaintiffs,

v.                                             Case No. 2:20-cv-00908-JLB-MRM

LASHOUT BEAUTY BAR, LLC, LUME',
LASH.BROW.BEAUTY.LLC, KCG LASHES,
LLC, THOMAS NELSON, MICHELLE,
NELSON, KENYETTA SMITH, and
CORRINDA HALLMAN,

             Defendants.


                                      ORDER

      Defendants move to dismiss Plaintiff Erin Ryan’s claims in counts VII and

VIII of the complaint for improper venue due to a contractual forum selection

clause. (Doc. 16); Fed. R. Civ. P. 12(b)(3). Ms. Ryan has filed a notice of non-

opposition requesting dismissal of her claims without prejudice to refile in state

court. (Doc. 23.) The Court construes Defendants’ motion as a request to dismiss

for forum non conveniens, which is the proper procedural mechanism for enforcing a

forum selection clause that points to a state forum. See Schrenkel v. LendUS, LLC,

Case No. 2:18-cv-382-FtM-29CM, 2018 WL 5619358, at *4 (M.D. Fla. Oct. 30, 2018).

      As the motion is unopposed, it is ORDERED:

      1.     Defendants’ motion to dismiss counts VII and VIII is GRANTED.

      2.     Counts VII and VIII are DISMISSED WITHOUT PREJUDICE to

             refile in the appropriate state court.
Case 2:20-cv-00908-JLB-MRM Document 32 Filed 01/25/21 Page 2 of 2 PageID 164




      3.   The Clerk of Court is DIRECTED to terminate Plaintiff Erin Ryan

           from the case.

      ORDERED in Fort Myers, Florida, on January 25, 2021.




                                     2
